Citation Nr: 9929989	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  99-01 242	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals June 1998 decision that denied 
entitlement an increased rating for a left knee disability, 
evaluated as 20 percent disabling.


REPRESENTATION

Moving Party Represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1991.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a June 1998 
Board decision.

FINDINGS OF FACT

1.  In June 1998, the Board issued a decision in which it was 
concluded that the veteran's left knee disability was 
manifested by pain, swelling, weakness, and easy 
fatigability.  The range of motion of the left knee was found 
to be 140 degrees with associated crepitation in the 
patellofemoral joint and daily flare-ups associated with 
physical activity, prolonged walking, walking on uneven 
surfaces, or carrying heavy objects.  Based on these 
findings, it was concluded that the schedular criteria for a 
rating more than 20 percent for a left knee disability had 
not been met

2.  The Board's decision of June 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a left knee disability was granted by 
a March 1993 Regional Office (RO) rating decision.  That 
decision was based on the veteran's service medical records 
showing in-service treatment for left knee pain and swelling.  
In August 1991, he underwent a diagnostic arthroscopy of the 
left knee with bone-patellar and tendon-bone anterior 
cruciate ligament reconstruction.  Postoperatively, chronic 
anterior cruciate ligament tear with anterolateral rotary 
instability of the left knee and partial thickness tear at 
the posterior horn of the left lateral meniscus were 
diagnosed.  On a service separation medical examination in 
October 1991, a 3-inch post-surgical scar was noted over the 
left knee.  On examination, he indicated that he continued to 
experience left knee pain.

Numerous evaluations of the veteran's left knee have been 
performed.  These evaluations were cited within the Board's 
June 1998 decision.  Based on these evaluations, the Board 
found that an evaluation of the service-connected left knee 
disability in excess of the currently assigned 20 percent was 
not warranted.  Based upon consideration of both objective 
and subjective manifestations of the veteran's left knee 
disability consistent with 38 C.F.R. §§ 4.40, 4.45 and the 
U.S. Court of Appeals for Veterans Claims (Court) decision in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the evidence 
was found to be consistent with a finding of moderate left 
knee impairment under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  This decision was based on the extensive medical 
evidence cited by the Board at that time.      

The moving party sought reconsideration of the Board's June 
1998 determination in September 1998.  Reconsideration of 
this determination was denied in January 1999.  In March 
1999, the moving party requested revision of the Board's June 
1998 decision based apparently on CUE.  In July 1999, the 
Board provided to the moving party and his representative 
with a copy of the pertinent regulations regarding a request 
for CUE review of a Board decision.  No argument was received 
from the veteran's representative.  In August 1999, the 
veteran requested the Board to proceed with our decision.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Examples of situations that are not clear 
and unmistakable error include, but are not limited to, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 1403(d)(3).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In March 1999, the veteran noted the difficulties he is 
having with his left knee.
The veteran disputes the determination that his knee 
disability is 20 percent disabling and clearly contends that 
a 30 percent evaluation is warranted.  However, as stated by 
the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the veteran has failed to provide a basis to 
conclude that the previous Board decision was clearly in 
error.  The contentions amount to a disagreement with the 
outcome of the 1998 decision.  The fact that some of the 
medical evidence submitted to the Board in 1998 supports the 
veteran's contention does not provide a basis to conclude 
that the 1998 decision was clearly and unmistakable wrong.  
There was also evidence of record indicating that there was a 
normal range of motion on objective testing and that 
functional impairment produced by the left knee disability 
equated to an overall loss of approximately 20 percent of 
motion, increasing to an additional 10 percent of loss of 
motion on flare-ups.  The characterization of this level of 
disability as moderate rather than severe on this record does 
not constitute CUE.  As noted above, under 38 C.F.R. 
§ 1403(d)(3), a disagreement as to how the facts were weighed 
or evaluated does not provide a basis to find CUE.


ORDER

The motion for revision of the June 1998 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


